Citation Nr: 1332373	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of head injury. 

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability. 

5.  Entitlement to an initial compensable evaluation for bilateral hydrocele with inguinal adenitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1958 to December 1964. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs, Regional Office located in Columbia, South Carolina.  Original Jurisdiction now resides with the Regional Office located in Nashville, Tennessee  

In a September 2008 rating decision, the Columbia RO continued and confirmed the previous denial of the claims for service connection for bilateral hearing loss, tinnitus, residuals of head injury and inguinal adenitis, and the Columbia RO denied service connection for left knee disorder.  

In July 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge during a hearing held at the Nashville RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

In April 2011, the Board reopened the previously denied claims for entitlement to service connection for bilateral hearing loss, tinnitus, residuals of head injury and inguinal adenitis and remanded the underlying matters and the claim for service connection for left knee disorder to the RO (via the Appeals Management Center (AMC)) for additional development.  

Thereafter, in a September 2012 rating decision, the AMC awarded service connection for left knee disability and bilateral hydrocele with inguinal adenitis and assigned a 10 percent and noncompensable evaluations, respectively, effective from March 14, 2008.  In an August 2013 statement, the Veteran expressed his disagreement with the initial assigned evaluations, but he has not yet been issued a statement of the case (SOC) on these matters. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss and Tinnitus Claims 

A remand is needed to obtain an addendum medical statement to the report of a May 2011 VA audiology examination report.  Pursuant to the Board's April 2011 remand directives, the Veteran was afforded a VA audiology examination in May 2011.  The examination report shows current diagnoses of bilateral hearing loss and tinnitus.  Based on a review of the Veteran's service treatment records, the May 2011 VA examiner, in pertinent part, found that the Veteran had "normal hearing" at the time of his October 1964 discharge examination.  Upon review of the 1964 discharge examination report findings, the Board notes that the VA examiner's finding of "normal hearing" may have been based on an incorrect reading by the VA examiner of audiology findings recorded on the October 1964 discharge examination report.

The standard for measuring auditory thresholds changed as of October 1967, after the Veteran's discharge from service.  If a set of auditory threshold values were measured at that time under the old standard (using American Standards Association (ASA) units), then failure to add the conversion factor to convert these findings to the new standard (International Standard Organization (ISO) units) could result in an error in determining the extent of any hearing loss.  In most cases, this error, basically, underestimates the extent of any hearing loss. 

After converting the values (reported in ASA units) for auditory thresholds in the October 1964 service discharge examination report to the new standard (ISO units), the converted values do not appear to show that the Veteran had bilateral hearing loss disability as defined by VA at 38 C.F.R. § 3.385 when he separated from service.  That being said, when the findings from the 1964 examination report are converted, they do show some indication of hearing loss with 25 decibels at 4,000 Hertz in both ears (albeit not a level considered to be a hearing loss disability for VA purposes) and it does show a decrease in hearing acuity, bilaterally.  See Hensely v. Brown, 5 Vet. App. 155(1993).  With some showing in 1964 of bilateral hearing loss, and evidence of suggesting a decline in the Veteran's hearing acuity, bilaterally, the May 2011 VA examiner's statement characterizing the findings of the 1964 examination as normal may not be exactly accurate.  Also, it is unclear as to whether the examiner performed the conversion from ASA units to ISO units.

A remand is necessary to obtain an addendum medical statement to the May 2011 VA examination report from the VA examiner, or an appropriate specialist, that takes into consideration the fact that there was some degree of bilateral hearing loss shown at the 1964 separation examination after converting the recorded audiology findings from ASA units to ISO units.  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether the Veteran's current bilateral hearing loss is etiologically related to his period of service.

With respect to the Veteran's tinnitus claim, the May 2011 VA examiner stated that the Veteran's tinnitus was etiologically related to his hearing loss.  As the VA audiology examiner indicated that tinnitus is a symptom of hearing loss, the claim seeking service connection for tinnitus is inextricably intertwined with the bilateral hearing loss claim, and the Board will remand the tinnitus claim to adjudication it at the same time as the bilateral hearing loss claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Residuals of Head Injury Claim 

The Board must remand the claim for service connection for residuals of head injury to ensure compliance with its previous April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271. 

In April 2011, the Board instructed that the Veteran should be scheduled for appropriate VA examinations in order to determine the nature of the Veteran's claimed residuals of an in-service July 1959 head injury and to obtain a medical opinion on the etiology for each disability identified.  The record shows that the Veteran was provided with VA neurologic and traumatic brain injury (TBI) examinations in May 2011.  In the VA neurologic examination report, the examiner diagnosed the Veteran with migraine headaches and provided a negative medical nexus opinion to his in-service July 1959 head injury based on the Veteran's reported onset of his headaches about 15 to 20 years ago. 

In the VA TBI examination report, the examiner diagnosed the Veteran with probable mild head injury, but the examiner failed to provide an opinion on whether the Veteran had current residuals of mild head injury that were etiologically related to his in-service July 1959 head injury.  The examiner only stated that there was documentation of facial laceration, but no documentation to support concussion or TBI at the time of the 1959 injury recorded in service treatment records.  The VA examiner failed to consider the Veteran's reported history of head injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Accordingly, the May 2011 VA TBI examination report is inadequate. 

In addition, no examination was provided to determine whether the Veteran had a residual scar as a result of his in-service July 1959 head injury.  The Veteran originally asserted that he was seeking service connection for "injury over left eye/scar."  See March 2008 statement in support of claim. 

On remand, the Veteran should be scheduled for the appropriate VA examinations to determine the nature and etiology of his claimed residuals of in-service July 1959 head injury, to include residual scar, but other than migraine headaches.   The examiner is instructed to consider the Veteran's reported history of in-service head injury when providing a medical conclusion on whether the Veteran has any current residuals of an in-service July 1959 head injury. 

Increased Rating Claims 

As noted in the Introduction, the Veteran has filed a timely notice of disagreement to AMC's September 2012 assignment of the initial evaluations for his left knee disability and bilateral hydrocele with inguinal adenitis disabilities.  See August 2013, Notice of Disagreement.  The Agency of Original Jurisdiction (AOJ) has not yet issued a SOC addressing those claims.  The Court has held that where an NOD is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the Veteran's claims for entitlement to initial increased ratings for left knee disability and bilateral hydrocele with inguinal adenitis disabilities must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

1. Evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran and his representative addressing the claims of entitlement to initial increased ratings for left knee disability and bilateral hydrocele with inguinal adenitis disabilities.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to these claims.  38 C.F.R. § 20.302(b) (2013).

2. RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of VA or private medical treatment.

3. Arrange for the Veteran's claims folder to be reviewed by a VA examiner for the purpose of preparing an addendum to the May 2011 VA examination report that addresses whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current bilateral hearing loss disability is related to his period of service, to include his claimed in-service noise exposure.  

The VA examiner should indicate in his or her report whether or not the claims file was reviewed. The VA examiner should indicate that she or he has reached this conclusion after converting the recorded  October 1964 audiology findings from American Standards Association (ASA) units to International Standard Organization (ISO) units, and noting that the results demonstrate some degree of hearing loss (albeit not hearing loss disability) and possible decline in hearing acuity since his entrance into service.  

The VA examiner should set forth the complete rationale for all opinions expressed and conclusions reached. If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that. 

4. Schedule the Veteran for an appropriate VA examination to determine the nature the nature and etiology of his claimed residuals of in-service July 1959 head injury, to include mild head injury and residual scar, but other than migraine headaches.  The claims folder should be provided to the examiner for review in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder. 

Based on the medical findings and a review of the claims folder, the examiner is requested to identify the nature of any residual of head injury, to include mild head injury and residual scar, but other than migraine headaches.   

Then, for each identified disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50% probability or more) that the identified disorder is causally related to the Veteran's head injury in July 1959.

The medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner should discuss the Veteran's contentions and his report of chronicity of symptoms since he was discharged from service.  

5. Thereafter, readjudicate the Veteran's claims of service connection for bilateral hearing loss, tinnitus and residuals of head injury.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


